PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/270,653
Filing Date: 8 Feb 2019
Appellant(s): Shakimov et al.



__________________
Mani Adeli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 13, 2020 appealing from the Office Action mailed June 08, 2020.

(1) 	Grounds of Rejection to be Reviewed on Appeal
(i)	Non-Statutory Double Patenting Rejections
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,204,122 B2.
(ii)	Rejections under 35 U.S.C. 103
Claims 21, 22, 24, 33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2015/0089032 A1; hereinafter Agarwal) in view of Casado et al. (US 2013/0058339 A1; hereinafter Casado).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Casado as applied to claim 21, and further in view of Agrawal et al. (US 2014/0115406 A1; hereinafter Agrawal).
Claims 25, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Casado as applied to claim 21, and further in view of Ouali (US 2014/0109037 A1).
Claims 34, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Casado as applied to claim 21, and further in view of Anand (US 2016/0218973 A1).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Casado and Ouali as applied to claim 25, and further in view of Sehgal et al. (US 9,354,989 B1; hereinafter Sehgal).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Casado and Ouali as applied to claim 25, and further in view of Anand.
(iii)	Allowable Subject Matter 
Claim 26 is indicated as being allowable if accompanied with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the double patenting rejection(s) set forth in the Office action dated June 8, 2020 and to include all of the limitations of the base claim and any intervening claims. 
June 08, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



















(2) 	Response to Arguments
(A)	Regarding claim 21, the Appellants argue that Agarwal fails to disclose: (i) “a first controller interfacing between a second controller and a set of managed forwarding elements (MFEs)”, and (ii) “generating a set of control messages to send to a second controller”.
	For the convenience of the Honorable Board, claim 21 has been reproduced below with the disputed limitations highlighted as follows:

21.	A non-transitory machine readable medium storing a first controller executing on a set of processing units and interfacing between a second controller and a set of managed forwarding elements (MFEs), the first controller comprising a set of tables and sets of instructions for: 
determining that a first set of data tuples stored in the set of tables has been modified; 
based on the modified first set of data tuples, generating a second set of data tuples for providing to the set of MFEs; 
based on the generated second set of data tuples, generating a set of control messages; and 
sending the generated set of control messages to the second controller.

(i)	Regarding the limitation “a first controller … interfacing between a second controller and a set of managed forwarding elements (MFEs)”
The Appellants argue that “Specifically, for the limitation “interfacing between a second controller”, the Office Action provides a quotation from ¶51 of Agarwal that recites “[o]ne or more of the computing devices coupled to the network 102, e.g., server 104 or 106, may implement a network Office Action, p. 5. Nowhere in the provided quotation, nor elsewhere, does Agarwal describe a second controller, let alone a first controller interfacing between a second controller and a set of MFEs. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose a first controller interfacing between a second controller and a set of MFEs” (Appeal Brief, page 13).
The Examiner notes that, as also highlighted by the Appellant, paragraph 51 of Agarwal does disclose utilizing more than one network controller. 
Specifically, paragraph 51 discloses: “the network 102 is comprised of a plurality of network routing and forwarding devices, e.g., switches, routers, and the like. One or more of the computing devices coupled to the network 102, e.g., server 104 or 106, may implement a network controller, such as a Software Defined Network (SDN) controller”.
Therefore, based on the statement “One or more of the computing devices coupled to the network 102, e.g., server 104 or 106, may implement a network controller”, Agarwal does disclose an embodiment where both server 104 and server 106 are implemented as network controllers.
In addition to the plurality of network controllers, Agarwal also discloses a set of managed forwarding elements (MFEs), for example in paragraph 51: “the network 102 is comprised of a plurality of network routing and forwarding devices, e.g., switches, routers, and the like”.
Furthermore, Agarwal discloses the network controllers establishing data routes between source and destination devices within the network 102, including establishing data routes between servers (i.e. other network controllers) and switches (i.e. MFEs); specifically in paragraph 51: “When a source computing device, such as a client computing device 110, for example, wishes to communicate with a destination computing device, e.g., server 104 or client computing device 112, a data flow is established between the source and destination devices. In establishing this data flow, or in modifying the route of this data flow, the SDN controller, or the like, may configure the source device of the data flow to utilize a shadow MAC address allocated to the data flow defined by the source address-destination address pair, from the pool of shadow MAC addresses, to replace the destination device's real address for this data flow”; paragraph 55: “At the destination device, the controller instructs an edge switch associated with the destination device to perform address rewriting to rewrite the shadow MAC address to the actual destination address of the destination device. At the source device, the controller instructs an edge switch associated with the source device to perform address rewriting to rewrite the destination address to the shadow MAC address”; and paragraph 64: “The controller 320 further sends commands or otherwise causes the destination device to be configured to accept data packets for the new shadow MAC address”.
Figure 3 also shows how a network controller 320 acts as an interface between source/ destination devices 360, 370 and a set of switches 380 which has been reproduced below:

    PNG
    media_image2.png
    864
    860
    media_image2.png
    Greyscale

the server 106 (i.e. a first network controller) acting as an interface for establishing a data flow between source-side edge switches (i.e. a set of MFEs) and the destination server 104 (i.e. a second network controller). 
In conclusion, Agarwal discloses an embodiment where servers 104, 106 are implemented as network controllers, and the server 106 (i.e. a first network controller) establishes a data flow between the server 104 (i.e. a second network controller) and the edge switches (i.e. a set of MFEs). Thus, Agarwal teaches the limitation “a first controller … interfacing between a second controller and a set of managed forwarding elements (MFEs)” as recited in claim 21.

(ii)	Regarding the limitation “generating a set of control messages; and sending the generated set of control messages to the second controller.”
The Appellants argue that “Nothing in the cited sections of Agarwal, however, relate in any way to a first controller generating control messages based on a second set of data tuples generated based on a modified first set of data tuples, and sending the generated control messages to a second controller. As discussed above, Agarwal does not disclose a second controller as recited in the claims. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose a first controller that generates (based on a second set of data tuples that was generated based on a modified first set of data tuples) a set of control messages and that sends the generated set of control messages to a second controller” (Appeal Brief, page 14).
	However, as noted above in item (i), Agarwal does disclose multiple network controllers, such as servers 104, 106, for example in paragraph 51: “One or more of the computing devices coupled to the network 102, e.g., server 104 or 106, may implement a network controller, such as a Software Defined Network (SDN) controller”.
When a source computing device, such as a client computing device 110, for example, wishes to communicate with a destination computing device, e.g., server 104 or client computing device 112, a data flow is established between the source and destination devices. In establishing this data flow, or in modifying the route of this data flow, the SDN controller, or the like, may configure the source device of the data flow to utilize a shadow MAC address allocated to the data flow defined by the source address-destination address pair, from the pool of shadow MAC addresses, to replace the destination device's real address for this data flow”; and paragraph 64: “The controller 320 further sends commands or otherwise causes the destination device to be configured to accept data packets for the new shadow MAC address”.
	That is, Agarwal specifically discloses sending configuration messages (i.e. network control messages) to the destination device, i.e. the server 104, in order to establish communications using the shadow MAC address.
Therefore, Agarwal teaches the limitation “generating a set of control messages; and sending the generated set of control messages to the second controller” as recited in claim 21.

(B)	Regarding claim 22, the Appellants argue that Agarwal in view of Casado fails to disclose the limitation “the set of instructions for determining that the first set of data tuples has been modified comprises a set of instructions for monitoring the set of tables”. The Appellants explain “There is no discussion in the cited section, nor elsewhere, of Agarwal relating to monitoring anything of a first controller. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose that determining that the first set of data tuples has been modified includes monitoring the set of tables” (Appeal Brief, page 15).
maintaining a data structure at the controllers that tracks source-destination tuples; for example in paragraph 51: “This mapping of source address-destination address (source-destination) pair (or other tuple, such as a 5-tuple comprising source address, destination address, source port, destination port, and protocol, for example) to shadow MAC address is stored in a mapping data structure stored by the controller”.
Therefore, the controllers monitors the source-destination tuples.
The difference between Agarwal’s teachings and the medium disclosed in claim 22 is that Agarwal does not explicitly disclose utilizing “a set of tables” as the data structure that stores the source-destination tuples.
However, utilizing “a set of tables” as a data structure for storage is a well-known concepts as also evidenced by the teachings of Casado, specifically in paragraph 238: “input tables that contain input data tuples to LDPS data tuples”, and paragraph 247: “Whenever one of the rule-engine (RE) input tables is modified, the rule engine performs a set of table mapping operations that may result in the modification of one or more data tuples in one or more RE output tables”.
	Therefore, Agarwal in view of Casado teaches the limitation “the set of instructions for determining that the first set of data tuples has been modified comprises a set of instructions for monitoring the set of tables” as recited in claim 22.

(C)	Regarding claim 24, the Appellants argue that Agarwal fails to disclose the limitation “generating the set of control messages comprises a set of instructions for generating a first number of control messages based on a second number of data tuples, wherein the first number and the second number are different”. The Appellants explain “It is unclear how forwarding packets based on matching rules as described in Agarwal relates in any way to the claimed generating a first number of control packets based on a second number of data tuples. Nothing in the cited sections of Agarwal describes prima facie case of obviousness as it has not tried to show how the cited references disclose that generating the set of control messages includes generating a first number of control messages based on a second number of data tuples, and that the first number and the second number are different” (Appeal Brief, page 16).
However, the Examiner notes that Agarwal discloses sending a number of control messages to the switches (i.e. the number of control messages send to switches is the first number) which apply matching rules based on 12-tuples or 5-tuples (i.e. 12 and 5 are the secondary numbers); for example in paragraph 15: “Current data packet (or simply "packet") forwarding requires switches in a data network to have matching rules to specify what direction to send an incoming packet, e.g., determining at each switch which port of the switch to transmit the packet through. As mentioned above, Software Defined Networking (SDN) architectures allow these matching rules to be computed and installed from a logically centralized controller. Under OpenFlow protocol, the matching rules are based on 12-tuples (OpenFlow allows matching rules to be installed based on 12 header fields)”; and paragraph 59: “matching rules may take the form of source address, destination address, source port, destination port, and protocol (a 5-tuple) with an action of "output:4" meaning that a data packet having header fields matching all 5 of the fields in the 5-tuple will be output by the switch 380 on port 4”.
As also discussed above with respect to claim 21, Agarwal discloses two switches, namely the source-edge switch and the destination-edge switch, for receiving the control messages.
That is, Agarwal discloses an embodiment where two control messages are sent to corresponding switches (i.e. the first number is two) whereas these switches uses matching rules based on 12-tuples or 5-tuples (i.e. the second number is 12 for 12-tuples or 5 for 5-tuples).


(D)	Regarding claim 27, the Appellants argue that Agarwal fails to disclose the limitation “upon determining that a connection with the second controller has been re-established, sending the set of control messages to the second controller based on data tuples”. The Appellants explain “There is no discussion in these cited sections of Agarwal, or elsewhere in Agarwal, that relates to a second controller, let alone a first controller sending control messages to the second controller upon determining that a connection with the second controller has been re-established. Assigning shadow MAC addresses to data flows is not relevant to a first controller determining that a connection with a second controller has been re-established, and sending control messages to that second controller. Thus, the Office Action has failed to present aprima facie case of obviousness as it has not tried to show how the cited references disclose that upon determining that a connection with the second controller has been re-established, the first controller sends the set of control messages to the second controller” (Appeal Brief, page 17).
First, the Examiner notes that Agarwal discloses sending control messages to secondary controllers, such as server 104, each time a connection is established as explained in paragraph 51: “When a source computing device, such as a client computing device 110, for example, wishes to communicate with a destination computing device, e.g., server 104 or client computing device 112, a data flow is established between the source and destination devices. In establishing this data flow, or in modifying the route of this data flow, the SDN controller, or the like, may configure”.
Second, Agarwal discloses tearing down established connections and updating data flows accordingly; for example in paragraph 77: “In response to the data flow between the source and the destination device being torn down, the mapping of the tuples to allocated shadow MAC addresses is invalidated”; paragraph 78: “a request to modify or update a route for a data flow (step 510). The controller allocates a new shadow MAC address from the pool of shadow MAC addresses to the data flow (step 520). New shadow MAC based rules are generated and installed into the network infrastructure, e.g., in switches, routers, etc.”; and paragraph 80: “the route from the source device to the destination device has been updated in a consistent manner and all new data packets of the data flow are directed to the new shadow MAC address based configuration”.
Therefore, Agarwal discloses tearing down established connections and updating data flows accordingly (i.e. re-establishing data flows) by sending corresponding configuration messages to the members of the network.
Thus, Agarwal teaches the limitation “upon determining that a connection with the second controller has been re-established, sending the set of control messages to the second controller based on data tuples” as recited in claim 27.

(E)	Regarding claim 29, the Appellants argue that Agarwal in view of Ouali fails to disclose the limitation “the subset of cacheable output tables are for storing physical information identified by the first controller, wherein the physical information comprises virtual interface (VIF) information for the set of managed forwarding elements”. The Appellants explain “Nothing in these cited portions of Agarwal, nor elsewhere in Agarwal, relates to cacheable output tables for storing physical information, including VIF information for the set of managed forwarding elements. The Office Action provides no explanation or reasoning for how address rewrite rules used by switches has anything to do with cacheable output tables that store VIF information for managed forwarding elements. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose physical information (stored in the subset of cacheable output tables of the 
However, Agarwal specifically discloses storing virtual switch information; for example in paragraph 67: “a rewrite rule may be deployed in the edge switches to cause the destination address in the data packets transmitted and received to one of the actual destination address or the shadow MAC address. The edge switches themselves may be actual physical switches in the network infrastructure 350 or may be virtual switches associated with the source and destination devices, such as a vSwitch provided in the hypervisors of the source and/or destination devices 360, 370”.
However, Agarwal does not explicitly disclose utilizing “a subset of cacheable output tables”.
On the other hand, Ouali teaches utilizing “a subset of cacheable output tables”, for example in paragraph 1505: “generate all output attributes, read cacheable output attributes from the context, and then put the read cacheable data in the cache using the caching key”; and paragraph 1511: “Reading cacheable output attributes from the context” which was addressed with the rejection directed to claim 25 upon which claim 29 depends.
Therefore, Agarwal in view of Ouali teaches the limitation “the subset of cacheable output tables are for storing physical information identified by the first controller, wherein the physical information comprises virtual interface (VIF) information for the set of managed forwarding elements” as recited in claim 29.

(F)	Regarding claim 31, the Appellants argue that Agarwal in view of Ouali fails to disclose the limitation “wherein the logical information further comprises at least one of a virtual machine (VM) Internet Protocol (IP) address, a VM Media Access Control (MAC) address, and a virtual tunnel end point (VTEP) IP address”. The Appellants explain “Nothing in these cited sections of Agarwal, nor elsewhere in Agarwal, describes logical information that is stored in non-cacheable output tables of a controller and Agarwal does not disclose a VTEP IP address whatsoever. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose logical information (stored in the subset of non-cacheable output tables of the first controller) that includes at least one of a VM IP address, a VM MAC address, and a VTEP IP address” (Appeal Brief, pages 19-20).
However, Agarwal specifically discloses storing MAC address for virtual switches (i.e. a VM MAC address); for example in paragraph 55: “perform address rewriting to rewrite the shadow MAC address to the actual destination address of the destination device. At the source device, the controller instructs an edge switch associated with the source device to perform address rewriting to rewrite the destination address to the shadow MAC address. In one illustrative embodiment, at least one of the source edge switch or the destination edge switch may be a hypervisor virtual switch (vSwitch)”, and paragraph 67: “a rewrite rule may be deployed in the edge switches to cause the destination address in the data packets transmitted and received to one of the actual destination address or the shadow MAC address. The edge switches themselves may be actual physical switches in the network infrastructure 350 or may be virtual switches associated with the source and destination devices, such as a vSwitch provided in the hypervisors of the source and/or destination devices 360, 370”.
Therefore, since claim 31 states “at least one of a virtual machine (VM) Internet Protocol (IP) address, a VM Media Access Control (MAC) address, and a virtual tunnel end point (VTEP) IP address” and since Agarwal discloses storing MAC addresses of virtual switches, Agarwal teaches the limitation “wherein the logical information further comprises at least one of a virtual machine (VM) Internet Protocol (IP) address, a VM Media Access Control (MAC) address, and a virtual tunnel end point (VTEP) IP address” as recited in claim 31.

identifying a dependence of a third subset of dependent data tuples stored in a third table on the second subset of data tuples as recited in the claims. The Office Action completely fails to map any of the elements in these limitations to elements in any of the cited references. Assigning shadow MAC addresses to data flows, installing matching rules based on said assignments, and storing a mapping of said assignments has nothing to do with the claimed limitations of identifying a dependence of a third subset of dependent data tuples stored in a third table on the second subset of data tuples. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose identifying a dependence of a third subset of dependent data tuples stored in a third table on the second subset of data tuples” (Appeal Brief, page 21).
However, as also noted by the Appellant, assigning shadow MAC addresses to data flows and installing matching rules based on said assignments into the network infrastructure identifies dependencies on the modified source-destination tuples utilized by the members of the network infrastructure.
More specifically, Agarwal discloses when the controller assigns a shadow MAC address, all of the members of the network, including the source device, the destination device, and the switches, and their corresponding source-destination pairs are updated; for example in paragraph 53: “The installation of the routing based on the shadow MAC address comprises the controller generating matching rules keyed to the shadow MAC address as the destination MAC address and pushing these matching rules out to the network infrastructure”; and paragraph 63: “Once the mapping of the allocated shadow MAC address to the header fields that are a basis for the matching rules is performed, and the shadow MAC address mapping is stored in the mapping data structure 340, the controller 320 installs the new route between the source device 360 and the destination device 370 into the switches 380 of the network infrastructure 350 by deploying matching rules to the switches 380 based on the shadow MAC address assigned to the destination address of the source-destination pair. That is, the deployed matching rules are matched only on the destination address which is replaced in these matching rules with the allocated shadow MAC address. The switches 380 store their respective matching rules keyed to the destination shadow MAC address in their forwarding databases (FDBs)”.
That is, the tuples stored in the source device, the tuples stored in the destination device, and the tuples stored in the switches all depend on the source-destination tuples determined by the controller.
Furthermore, even though Agarwal does not explicitly disclose utilizing “tables” for storing tuples, Casado discloses utilizing input tables for storing input tuples and output tables for storing output tuples; for example in paragraph 238: “map input tables that contain input data tuples to LDPS data tuples”, and paragraph 247: “Whenever one of the rule-engine (RE) input tables is modified, the rule engine performs a set of table mapping operations that may result in the modification of one or more data tuples in one or more RE output tables”.
Therefore, Agarwal in view of Casado teaches the limitation “identifying a dependence of a third subset of dependent data tuples stored in a third table on the second subset of data tuples” as recited in claim 35.

(H) 	Regarding claim 36, the Appellants argue that Agarwal fails to teach the limitation “identifying a dependence of a third subset of dependent data tuples stored in a third table on the first subset of dependent data tuples” as recited. The Appellants explain “Like with claim 35 discussed above, the Office Action again fails to provide any reasoning as to how these cited sections relate in any way to identifying a dependence of a third subset of dependent data tuples stored in a third table on the first set of dependent data tuples. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose identifying a dependence of a third subset of dependent data tuples stored in a third table on the first set of dependent data tuples” (Appeal Brief, page 22).
However, in view of the above discussion provided in item (G), Agarwal does disclose dependencies between source-destination tuples managed by the controller and the tuples maintained within the network infrastructure; for example in paragraph 53: “The installation of the routing based on the shadow MAC address comprises the controller generating matching rules keyed to the shadow MAC address as the destination MAC address and pushing these matching rules out to the network infrastructure”; and paragraph 63: “Once the mapping of the allocated shadow MAC address to the header fields that are a basis for the matching rules is performed, and the shadow MAC address mapping is stored in the mapping data structure 340, the controller 320 installs the new route between the source device 360 and the destination device 370 into the switches 380 of the network infrastructure 350 by deploying matching rules to the switches 380 based on the shadow MAC address assigned to the destination address of the source-destination pair. That is, the deployed matching rules are matched only on the destination address which is replaced in these matching rules with the allocated shadow MAC address. The switches 380 store their respective matching rules keyed to the destination shadow MAC address in their forwarding databases (FDBs)”.
Therefore, Agarwal in view of Casado teaches the limitation “identifying a dependence of a third subset of dependent data tuples stored in a third table on the first subset of dependent data tuples” as recited in claim 36.

when the particular type of operation is a first type of operation, and identifying a dependence of the fourth subset of data tuples on the third subset of data tuples when the particular type of operation is a second type of operation. The Office Action fails to map the elements of these limitations to elements in the cited art, or to provide any explanation as to how the cited sections relate in any way to these claimed limitations. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose (1) identifying a dependence of a third subset of data tuples stored in a third table on a fourth subset of data tuples in a fourth table when the particular type of operation is a first type of operation, and (2) identifying a dependence of the fourth subset of data tuples on the third subset of data tuples when the particular type of operation is a second type of operation” (Appeal Brief, page 23-24).
However, Agarwal does disclose performing route update operations on the switches based on the source-destination tuple updates performed by the controller.
More specifically, as also discussed above in item (G), Agarwal discloses dependencies between source-destination tuples managed by the controller and the tuples maintained within the network infrastructure; for example in paragraph 53: “The installation of the routing based on the shadow MAC address comprises the controller generating matching rules keyed to the shadow MAC address as the destination MAC address and pushing these matching rules out to the network infrastructure”; and paragraph 63: “Once the mapping of the allocated shadow MAC address to the header fields that are a basis for the matching rules is performed, and the shadow MAC address mapping is stored in the mapping data structure 340, the controller 320 installs the new route between the source device 360 and the destination device 370 into the switches 380 of the network infrastructure 350 by deploying matching rules to the switches 380 based on the shadow MAC address assigned to the destination address of the source-destination pair. That is, the deployed matching rules are matched only on the destination address which is replaced in these matching rules with the allocated shadow MAC address. The switches 380 store their respective matching rules keyed to the destination shadow MAC address in their forwarding databases (FDBs)”.
Agarwal further discloses performing route updates in switches based on the data flow updates (i.e. modification of the source-destination tuples) performed by the controller; for example in paragraph 78: “performing route updates in switches of a network in accordance with one illustrative embodiment. As shown in FIG. 5, the operation starts with the controller receiving a request to modify or update a route for a data flow (step 510)”. 
That is, Agarwal discloses performing a first route update operation at a first switch (i.e. a first particular operation), a second route update operation at a second switch (i.e. a second particular operation), etc., until all of the network infrastructure is updated based on the controller’s tuple updates.
On the other hand, even though Agarwal does not explicitly disclose utilizing “tables” for storing tuples, Casado discloses utilizing input tables for storing input tuples and output tables for storing output tuples; for example in paragraph 238: “map input tables that contain input data tuples to LDPS data tuples”, and paragraph 247: “Whenever one of the rule-engine (RE) input tables is modified, the rule engine performs a set of table mapping operations that may result in the modification of one or more data tuples in one or more RE output tables”.
Therefore, Agarwal in view of Casado teaches the limitation “the modified first set of data tuples indicate a particular type of operation, wherein the set of instructions for processing the modified first set of data tuples comprises sets of instructions for (i) identifying the dependence of a third subset of data tuples stored in a third table on a fourth subset of data tuples stored in a fourth table when the particular type of operation is a first type of operation, and (ii) identifying a dependence of the fourth subset of data tuples on the third subset of data tuples when the particular type of operation is a second type of operation” as recited in claim 37.

(J)	Regarding claim 40, the Appellants argue that Agarwal in view of Anand fails to disclose the limitation “the reference is a counter, wherein the set of instructions for sending the generated set of control messages comprises a set of instructions for determining whether the counter has a particular value”. The Appellants explain “There is no discussion in these cited sections regarding the sending of control packets including determining whether the counter has a particular value, and the Office Action fails to provide any reasoning as to how these cited sections of Anand relate to these limitations. Updating a counter when processing a matched packet has nothing to do with determining whether a counter has a particular value in relation to sending control packets. Thus, the Office Action has failed to present a prima facie case of obviousness as it has not tried to show how the cited references disclose that sending the generated set of control messages includes determining whether the counter has a particular value.” (Appeal Brief, pages 24-25).
However, Anand discloses a counter for tracking the number of processed message packets, each counter corresponding to a set of instructions performed on a packet; for example in paragraph 38: “a set of counters to be updated upon processing the packet,”; and paragraph 63: “when the set of instructions is performed on the packet, the counters of the flow table entry are updated, associated with the set of instruction. The counters may have multiple sets, and each set corresponds to one set of instructions”).
That is, since Anand discloses performing instructions on data packets and updating counter values accordingly, Anand does disclose determining particular counter values based on the number of instructions performed on the packets; a particular counter value is equal to the number of instructions performed on a corresponding packet.
Therefore, Agarwal in view of Anand teaches the limitation “the reference is a counter, wherein the set of instructions for sending the generated set of control messages comprises a set of instructions for determining whether the counter has a particular value” as recited in claim 40.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/UMUT ONAT/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        

Conferees:
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194                                                                                                                                                                                                        
/EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal